***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	



                                                               Electronically Filed
                                                               Supreme Court
                                                               SCAP-14-0001205
                                                               09-DEC-2016
                                                               08:33 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                 ---o0o---


                          STATE OF HAWAIʻI,
           Respondent/Plaintiff-Appellant/Cross-Appellee,

                                     vs.

                          CHESTER PACQUING,
           Petitioner/Defendant-Appellee/Cross-Appellant.


                             SCAP-14-0001205

        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
               (CAAP-14-0001205; CR. NO. 08-1-0556)

                             DECEMBER 9, 2016

    RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND POLLACK, JJ., AND
      CIRCUIT JUDGE NISHIMURA, IN PLACE OF WILSON, J., RECUSED

                 OPINION OF THE COURT BY POLLACK, J.

                             I. INTRODUCTION

           The appeal and cross-appeal in this case primarily

involve the constitutionality of the statutes criminalizing the

unauthorized possession of confidential personal information

(UPCPI).   Hawaii Revised Statutes (HRS) §§ 708-800, 708-839.55
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
(Supp. 2006).1                             Three issues are presented: (1) whether the

complaint in this case charging the UPCPI offense is legally

insufficient for not being readily comprehensible to persons of

common understanding, in violation of article I, section 14 of

the Hawai#i Constitution and the Sixth Amendment to the United

States Constitution; (2) whether the UPCPI statutes are

unconstitutionally overbroad; and (3) whether the UPCPI statutes

are unconstitutionally vague.

                           We hold that (1) the complaint is legally insufficient

and contrary to constitutional due process rights, (2) the UPCPI

statutes are not unconstitutionally overbroad, and (3) portions

of the UPCPI statutes are unconstitutionally vague, but they are

severable from the constitutional parts of the statutes.

                                                           II. BACKGROUND

                           On March 23, 2008, at about 11:00 p.m., Officer Barry

Danielson of the Honolulu Police Department (HPD), assisted by

Officer Daniel Lum, initiated a traffic stop of a black Acura

Integra with an expired tax emblem.                                   Chester Pacquing, the

driver of the black Acura, was asked, but failed, to produce his

driver’s license, registration, and insurance papers.                                  Pacquing

then identified himself as the complainant and provided the

																																																								
             1
            HRS §§ 708-800 and 708-839.55 are hereinafter collectively
referred to as “UPCPI statutes.” When referring to a specific statute or its
sections or subsections, the exact designation (e.g., HRS § 708-839.55(a))
will be used.



	                                                                2
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
complainant’s residential address and date of birth.           When the

officers called in the complainant’s name, residential address,

and date of birth to HPD dispatch, the physical description of

the complainant provided by HPD dispatch matched that of

Pacquing.

            Thereafter, Officer Lum issued two citations to

Pacquing in the complainant’s name: a criminal citation for the

offense of Driving Without Insurance and a traffic infraction

for Delinquent Vehicle Tax and Fraudulent Safety Check.            Officer

Lum indicated on the citations the complainant’s Hawai#i driver’s

license number and the last four digits of the complainant’s

social security number, and Pacquing signed the citations with

the complainant’s name.

            After Pacquing was allowed to leave, Officer Lum

discovered that he did not give Pacquing a copy of one of the

traffic citations.    Officer Lum went to the complainant’s

residential address to deliver the citation, and when the

complainant did not answer, Officer Lum left the citation in the

complainant’s mailbox.     The complainant later discovered the

citation in his mailbox, and believing that the citation was

mistakenly issued in his name, he took it to the Kalihi Police

Station.    The complainant explained that he had not been stopped

by the police at the date and time indicated on the citation and

that he did not own or operate a black Acura Integra.            A police


	                                    3
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
report was initiated, and Officer Lum was informed of the

complainant’s statement.

                           On April 7, 2008, Officer Danielson stopped the same

black Acura Integra, with Officer Lum assisting.                          Pacquing again

failed to provide picture identification.                          Officer Lum detained

Pacquing, the complainant was brought to the scene, and the

complainant identified Pacquing as his former neighbor.

Pacquing thereafter admitted his true identity and explained

that he used the complainant’s name and personal information

because there were outstanding warrants issued against him, and

he was scared of getting arrested.

                           On April 14, 2008, Pacquing was charged by complaint

with one count of UPCPI, in violation of HRS § 708-839.55.2                             The

complaint stated as follows:

																																																								
	            2
                           HRS § 708-839.55 provides as follows:

                                 (1) A person commits the offense of unauthorized
                           possession of confidential personal information if that
                           person intentionally or knowingly possesses, without
                           authorization, any confidential personal information of
                           another in any form, including but not limited to mail,
                           physical documents, identification cards, or information
                           stored in digital form.

                                 (2) It is an affirmative defense that the person who
                           possessed the confidential personal information of another
                           did so under the reasonable belief that the person in
                           possession was authorized by law or by the consent of the
                           other person to possess the confidential personal
                           information.

                                 (3) Unauthorized possession of confidential personal
                           information is a class C felony.

HRS § 708-839.55 (Supp. 2006).



	                                                          4
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
                           On or about the 23rd day of March, 2008, to and including
                           the 7th day of April, 2008, in the City and County of
                           Honolulu, State of Hawaii, CHESTER PACQUING did
                           intentionally or knowingly possess, without authorization,
                           any confidential personal information of [the complainant]
                           in any form, including but not limited to mail, physical
                           documents, identification cards, or information stored in
                           digital form, thereby committing the offense of
                           Unauthorized Possession of Confidential Personal
                           Information, in violation of Section 708-839.55 of the
                           Hawaii Revised Statutes.

                           Pacquing moved to dismiss the complaint on the basis

of insufficient evidence and on the basis that it was a de

minimis violation of the UPCPI statutes.                                 The circuit court

granted the motion in part, agreeing with Pacquing that his

actions constituted a de minimis violation of the UPCPI

statutes.3                      The State appealed from the circuit court’s order to

the Intermediate Court of Appeals (ICA), which, in a memorandum

opinion, vacated the order and remanded the case for further

proceedings after concluding that Pacquing had failed to “place

all the relevant attendant circumstances before the trial

court.”                 State v. Pacquing, No. 29703 (App. Jan. 25, 2012)

(mem.), aff’d on other grounds, 129 Hawai#i 172, 297 P.3d 188

(2013).

                           Pacquing applied for a writ of certiorari to this

court, which, in a published opinion filed on March 22, 2013,

affirmed the ICA’s judgment on other grounds and remanded the

case to the circuit court.                                 State v. Pacquing, 129 Hawai#i 172,

																																																								
	            3
                           The Honorable Michael A. Town presided.



	                                                              5
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
297 P.3d 188 (2013).                                       This court determined that the circuit

court erred in concluding that the complaint should be dismissed

as a de minimis statutory violation and that the ICA erred in

allowing further proceedings on the de minimis motion.                                      Id. at

183—87, 297 P.3d at 199—203.

                           On remand to the circuit court, Pacquing moved to

dismiss the complaint on the grounds that the UPCPI statutes are

unconstitutionally vague and overbroad under the Due Process

Clauses of the federal and state constitutions.                                      On the same

day, Pacquing filed a separate dismissal motion, alleging that

the complaint failed to provide him fair notice of the nature

and cause of the accusation.                                      The State opposed both dismissal

motions.

                           After conducting hearings on the dismissal motions,

the circuit court dismissed the case on the ground that the

complaint is fatally defective (Order Dismissing Complaint).4

The circuit court reasoned that the statutory term “confidential

personal information” is not readily comprehensible to persons

of common understanding and that the State’s failure to define

that phrase in the complaint denied Pacquing of his right to be

fully informed of the nature and cause of the accusation against

him.


																																																								
	            4
                           The Honorable Paul B.K. Wong presided.



	                                                                    6
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
          As to the constitutional challenges to the UPCPI

statutes, the circuit court concluded that the statutes are not

void for vagueness because they are sufficiently specific to

give a person of ordinary intelligence a reasonable opportunity

to know what conduct is prohibited and provide explicit

standards to avoid arbitrary and discriminatory enforcement.

However, the circuit court found that the UPCPI statutes are

overbroad because they impact the fundamental rights of

expression and of the press as protected by the First Amendment

to the U.S. Constitution and by article I, section 4 of the

Hawai#i Constitution.    The circuit court reasoned that the

State’s significant public interest in preventing identity theft

and the misuse of confidential personal information does not

justify the UPCPI statutes’ potentially sweeping restriction on

the exercise of the freedoms of speech and of the press.            Thus,

the circuit court dismissed the complaint with prejudice on

overbreadth grounds (Order Invalidating the UPCPI Statutes).

          The State moved for reconsideration of each of the two

orders, and the circuit court orally denied the motions.

Thereafter, the State filed a notice of appeal to the ICA,

appealing from the circuit court’s Order Dismissing Complaint,

Order Invalidating the UPCPI Statutes, and the oral decision




	                                    7
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
denying reconsideration.5                                        On the same day, Pacquing filed a

notice of cross-appeal challenging the Order Invalidating the

UPCPI Statutes.6                                Thereafter, Pacquing filed an application for

transfer, which this court granted.

                                                           III. STANDARDS OF REVIEW

                           “The constitutionality of a statute is a question of

law which is reviewable under the right/wrong standard.”                                        State

v. Alangcas, 134 Hawai#i 515, 524, 345 P.3d 181, 190 (2015)

(quoting State v. Gaylord, 78 Hawai#i 127, 137, 890 P.2d 1167,

1177 (1995)).                            It is well established that “the standard for

demonstrating that a statute is contrary to our constitution

remains high: ‘Every enactment of the Hawai#i Legislature is

presumptively constitutional, and the party challenging a

statute has the burden of showing the alleged

unconstitutionality beyond a reasonable doubt.’”                                        Id. at 531,

345 P.3d at 197 (quoting State v. Bui, 104 Hawai#i 462, 466, 92

P.3d 471, 475 (2004)).



																																																								
             5
            The circuit court subsequently filed its written orders denying
the State’s motions for reconsideration. On appeal, the State makes no
discernible argument as to the impropriety of the circuit court’s denial of
its motions for reconsideration. In any event, this court’s resolution of
the issues involved in this case encompasses the matters raised in the
State’s motions for reconsideration.
             6
            Pacquing also cross-appealed from the Order Dismissing Complaint,
but the arguments in his appellate briefs only relate to the Order
Invalidating the UPCPI Statutes.




	                                                                     8
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
            Whether a charge sufficiently sets forth all the

elements of the offense is also a question of law reviewed on

appeal under the right/wrong standard.          State v. Wheeler, 121

Hawai#i 383, 390, 219 P.3d 1170, 1177 (2009).

                              IV. DISCUSSION
	
	     	     In its appeal, the State maintains that the circuit

court erred in concluding (1) that the term “confidential

personal information” is not readily comprehensible to persons

of common understanding; (2) that the defect in the complaint

deprived the circuit court of subject-matter jurisdiction; and

(3) that the UPCPI statutes are unconstitutionally overbroad.

In his cross-appeal, Pacquing asserts that the circuit court

erred in concluding that the UPCPI statutes are not

unconstitutionally vague.7 	

            A. Sufficiency of the Charge and Due Process

            The State contends in its appellate briefs that the

complaint against Pacquing is readily comprehensible to persons

of common understanding and that the circuit court erred in

concluding that the complaint did not provide Pacquing with fair

notice of the accusations against him in violation of article I,
																																																								
	     7
            Pacquing also contends that the district court erred in failing
to find that HRS § 708-839.55(2) (Supp. 2013) violates defendants’ federal
and state constitutional rights to due process because it places the burden
of persuasion on defendants with regard to essential elements of UPCPI. This
issue was not raised in the circuit court, and in light of our disposition of
this case, it would be premature for this court to address this issue.	




	                                     9
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	

section 14 of the Hawai#i Constitution and the Sixth Amendment to

the U.S. Constitution.                                     However, the State at oral argument

conceded that the complaint is defective because it did not

include the statutory definition of “confidential personal

information” and that, therefore, the complaint did not fairly

apprise persons of common understanding of what they must defend

against.8                    Oral Argument at 23:40—24:22, State v. Pacquing, SCAP-

XX-XXXXXXX, http://oaoa.hawaii.gov/jud/oa/16/SCOA_021816_14_

1205.mp3.

                           We agree with the State’s concession.                    “Article 1,

section 14 of the Hawai#i Constitution and the Sixth Amendment to

the United States Constitution require that ‘[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be

informed of the nature and cause of the accusation[.]’”                                    State

v. Wells, 78 Hawai#i 373, 379, 894 P.2d 70, 76 (1995)

(alterations in original).                                    Generally, “[w]here the statute sets

forth with reasonable clarity all essential elements of the

crime intended to be punished, and fully defines the offense in

unmistakable terms readily comprehensible to persons of common

understanding, a charge drawn in the language of the statute is

sufficient.”                          State v. Wheeler, 121 Hawai#i 383, 393, 219 P.3d

																																																								
             8
            The State represented that its current practice is to include the
statutory definition of “confidential personal information” when charging a
person with UPCPI, see Oral Argument at 23:40—24:22.



	                                                                 10
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
1170, 1180 (2009) (alteration in original) (quoting State v.

Jendrusch, 58 Haw. 279, 282, 567 P.2d 1242, 1245 (1977)).                                  Here,

because the statutory definition of “confidential personal

information” “does not comport with its commonly understood

definition,” it is “neither ‘unmistakable’ nor ‘readily

comprehensible to persons of common understanding.’”                                 Wheeler,

121 Hawai#i at 394, 219 P.3d at 1181 (quoting State v. Merino, 81

Hawai#i 198, 214, 915 P.2d 672, 688 (1996)).                                A person of

ordinary intelligence would reasonably construe the phrase

“confidential personal information” as secret or private

knowledge belonging or relating to a particular person or

designed for use by that person.9                                 On the other hand, the

statutory definition of “confidential personal information”

provides as follows:

                           information in which an individual has a significant
                           privacy interest, including but not limited to a driver’s
                           license number, a social security number, an identifying
                           number of a depository account, a bank account number, a
                           password or other information that is used for accessing
                           information, or any other name, number, or code that is
                           used, alone or in conjunction with other information, to
                           confirm the identity of a person.

HRS § 708-800 (Supp. 2006).                                Thus, under the statute, only

“information in which an individual has a significant privacy

interest,” including and as exemplified by the list provided in

HRS § 708-800, qualifies as “confidential personal information”

																																																								
	     9
        	   See Confidential, Webster’s Third New International Dictionary
(1993); Personal, Webster’s, supra; Information, Webster’s, supra.



	                                                            11
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
for the purposes of the UPCPI offense.         As such, the common

signification of “confidential personal information” does not

convey the extent or limits of the statutory definition.

             Hence, simply stating the phrase “confidential

personal information” in the complaint against Pacquing did not

sufficiently apprise him “of what he . . . must be prepared to

meet.”   Wells, 78 Hawai#i at 379—80, 894 P.2d at 76—77 (quoting

State v. Israel, 78 Hawai#i 66, 69, 890 P.2d 303, 306 (1995)).

The State should have included in the charge the statutory

definition of “confidential personal information” under HRS §

708-800 or at least specified in the charge the items of

information that allegedly were unlawfully possessed.

Accordingly, the circuit court did not err in concluding that

the term “confidential personal information” is not readily

comprehensible to persons of common understanding and that,

therefore, the complaint is legally insufficient under article

I, section 14 of the Hawai#i Constitution and the Sixth Amendment

to the U.S. Constitution.      Because the complaint against

Pacquing is legally insufficient, it is dismissed without

prejudice.    See Wheeler, 121 Hawai#i at 386, 219 P.3d at 1173

(affirming the ICA’s dismissal without prejudice of an




	                                   12
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
insufficient oral charge alleging the offense of Operating a

Vehicle Under the Influence of an Intoxicant).10

                                                               B. Overbreadth

                           The State challenges the circuit court’s conclusion

that the UPCPI statutes are overbroad because they impact the

fundamental rights of expression and the press as guaranteed by

the First Amendment to the U.S. Constitution and by article I,

section 4 of the Hawai#i Constitution.                                       According to the State,

the possibility that the UPCPI statutes may cause a chilling

effect on the freedom of speech and of the press does not render

the UPCPI statutes overbroad because their “legitimate reach . .

. dwarf[] any possible impermissible applications.”

                           “Overbreadth analysis addresses laws that, if

enforced, would allow the prosecution of constitutionally-

protected conduct.”                                        State v. Alangcas, 134 Hawai#i 515, 527, 345


																																																								
	     10
         	   The State additionally argues that the circuit court erred in
concluding that the failure to sufficiently state an offense in the complaint
against Pacquing deprived the court of subject-matter jurisdiction. The
Order Dismissing Complaint could be read as based on a conclusion that the
circuit court lacked subject-matter jurisdiction because of its reliance on
portions of State v. Cummings that have since been overruled by this court.
101 Hawai#i 139, 63 P.3d 1109 (2003), overruled in part, Schwartz v. State,
136 Hawai#i 258, 361 P.3d 1161 (2015).

            In Schwartz, this court concluded that although a charging
instrument that fails to allege an element of an offense “may result in a
significant violation of due process, [it] does not abrogate the jurisdiction
of the court, which is established by statute and invoked by a charge of a
cognizable offense prescribed by law.” 136 Hawai#i at 272, 361 P.3d at 1175.
Therefore, the circuit court erred to the extent it concluded that the
omission of the definition of “confidential personal information” in the
complaint deprived it of subject-matter jurisdiction.



	                                                                    13
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
P.3d 181, 193 (2015) (citing Andrew E. Goldsmith, The Void–for–

Vagueness Doctrine in the Supreme Court, Revisited, 30 Am. J.

Crim. L. 279, 284 n.39 (2003)).       An overbreadth challenge is

typically available only to individuals who “assert that [their]

constitutionally protected conduct is being prosecuted by the

State.”   Id.   In instances where it is contended that the

challenged statute affects constitutionally protected freedom of

expression or “reaches a substantial amount of constitutionally

protected conduct,” then an individual may initiate a facial

challenge to the statute as overbroad on these grounds.            Id. at

528, 345 P.3d at 194 (quoting Vill. of Hoffman Estates v.

Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494 (1982)).

           Pacquing does not argue that the UPCPI statutes are

punishing him for conduct that is constitutionally protected.

He contends only that “[b]ecause the creation, possession, and

dissemination of information is speech for First Amendment

purposes, HRS § 708-839.55 impacts First Amendment rights of

expression,” and he “may challenge the statute on the grounds

that it may be unconstitutionally applied in circumstances that

are not presented in the instant case.”         The essence of

Pacquing’s argument is that the way in which the UPCPI statutes

are written “would effectively function as a prior restraint on

the press and the public to prevent them from ever publishing or

obtaining any confidential personal information without the


	                                   14
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
authorization of the individual to whom that information

refers.”   Thus, Pacquing’s contention is a facial challenge to

the UPCPI statutes as overbroad.

           The starting point for overbreadth analysis is the

determination, through statutory construction, of the meaning

and scope of the challenged statute in order to ascertain

“whether the enactment reaches a substantial amount of

constitutionally protected conduct.”        Alangcas, 134 Hawai#i at

525, 345 P.3d at 191 (quoting State v. Beltran, 116 Hawai#i 146,

152, 172 P.3d 458, 464 (2007)); see United States v. Williams,

553 U.S. 285, 293 (2008) (“[I]t is impossible to determine

whether a statute reaches too far without first knowing what the

statute covers.”).    This threshold inquiry focuses on an

evaluation of “the ambiguous as well as the unambiguous scope of

the enactment.”    Alangcas, 134 Hawai#i at 525, 345 P.3d at 191

(emphasis omitted) (quoting Vill. of Hoffman Estates, 455 U.S.

at 494 n.6).   If the court concludes that the law does not reach

a substantial amount of constitutionally protected conduct, then

the overbreadth challenge must fail.        Id. (quoting Vill. of

Hoffman Estates, 455 U.S. at 494).        When confronted by “a

provision of broad or apparent unrestricted scope, courts will

strive to focus the scope of the provision to a narrow and more

restricted construction,” id. at 524—25, 345 P.3d at 190—91




	                                   15
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	

(quoting State v. Gaylord, 78 Hawai#i 127, 138, 890 P.2d 1167,

1178 (1995)), in order “to preserve its constitutionality,” id.

                   1. Scope of Prohibited Conduct

          It is well established that statutory construction in

our jurisdiction starts with an examination of the plain

language in order to determine and give effect to the

legislative intent and purpose underlying the statute.            Flores

v. Rawlings Co., 117 Hawai#i 153, 158, 177 P.3d 341, 346 (2008),

amended on reconsideration, 119 Hawai#i 287, 196 P.3d 289 (2008);

State v. McKnight, 131 Hawai#i 379, 388, 319 P .3d 298, 307

(2013).

          HRS § 708-839.55 states, in pertinent part, as

follows: “A person commits the offense of unauthorized

possession of confidential personal information if that person

intentionally or knowingly possesses, without authorization, any

confidential personal information of another in any form,

including but not limited to mail, physical documents,

identification cards, or information stored in digital form.”

HRS § 708-839.55 (Supp. 2013).

          As stated, “confidential personal information” is

defined in HRS § 708-800 as

          information in which an individual has a significant
          privacy interest, including but not limited to a driver’s
          license number, a social security number, an identifying
          number of a depository account, a bank account number, a
          password or other information that is used for accessing



	                                   16
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
                           information, or any other name, number, or code that is
                           used, alone or in conjunction with other information, to
                           confirm the identity of a person.

HRS § 708-800 (Supp. 2006).

                           Based on a plain-language reading of HRS § 708-839.55

and HRS § 708-800, the felony offense of UPCPI requires the

satisfaction of three elements: the person must (1)

intentionally or knowingly possess, (2) without authorization,

(3) any information, in any form, in which an individual has a

significant privacy interest, including the following: a

driver’s license number, a social security number, an

identifying number of a depository account, a bank account

number, a password or other information that is used for

accessing information, or any other name, number, or code that

is used, alone or in conjunction with other information, to

confirm the identity of a person.11




																																																								
	     11
            Apparently, because of the expansiveness of the definition of
confidential personal information, the State asserts that it should be read
as “information in which an individual has a significant privacy interest . .
. that is used for accessing information, or . . . to confirm the identity of
a person.” This editing of HRS § 708-800 is unavailing because the first
clause of the definition--“information in which an individual has a
significant privacy interest”--is not modified by the phrase “that is used
for accessing information” or by the phrase “to confirm the identity of a
person.” These phrases act as modifiers of other clauses in the statute. In
addition, these phrases appear after the word “including” and are merely non-
exhaustive examples provided by the legislature of what constitutes
“information in which an individual has a significant privacy interest.” See
infra. Thus, the State’s proffered reading of HRS § 708-800 does not comport
with the syntax and structure of the statute’s plain language, and it
redefines the statute’s meaning.




	                                                          17
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
                       2. The UPCPI Statutes are Not Facially Overbroad

                           The First Amendment to the United States Constitution

and article I, section 4 of the Hawai#i Constitution proscribes

the enactment of any law that abridges the freedom of speech.12

The crux of Pacquing’s argument is that the UPCPI statutes sweep

within its purview--and, hence, allow the prosecution of--a

member of the press who lawfully obtains and thereafter

possesses materials deemed “confidential personal information”

when the publication of these materials is constitutionally

protected.13

                           The United States Supreme Court, in a string of cases,

has held that a state may not punish the publication of lawfully

obtained, truthful information “absent a need to further a state

																																																								
             12
            The U.S. Constitution provides that “Congress shall make no law
respecting an establishment of religion, or prohibiting the free exercise
thereof; or abridging the freedom of speech, or of the press; or the right of
the people peaceably to assemble, and to petition the Government for a
redress of grievances.” U.S. Const. amend. I.

            The Hawai#i Constitution provides as follows: “No law shall be
enacted respecting an establishment of religion, or prohibiting the free
exercise thereof, or abridging the freedom of speech or of the press or the
right of the people peaceably to assemble and to petition the government for
a redress of grievances.” Haw. Const. art. I, § 4.
      13
            Pacquing points to recent events in which journalists, academics,
and other individuals came into possession of information inadvertently
leaked or otherwise hacked from private servers. One example that Pacquing
provides is the recent Sony hack in which Sony’s internal documents--
including spreadsheets listing the names, birth dates, and social security
numbers of Sony employees--were publicly distributed. According to Pacquing,
in such an event, the individuals, including members of the media, who
possessed the leaked data containing confidential personal information could
be prosecuted for mere possession of the data regardless of their intent or
purpose, which “would have a profound chilling effect on the media’s
reporting on the leaks.”



	                                                          18
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
interest of the highest order.”         Smith v. Daily Mail Pub. Co.,

443 U.S. 97, 103—04 (1979).        In Landmark Communications, Inc. v.

Virginia, 435 U.S. 829 (1978), the Court stated that Virginia

could not criminally punish third persons, including members of

the press, for publishing truthful information divulged to them

regarding confidential proceedings of the Virginia Judicial

Inquiry and Review Commission.         Id. at 838.

            In Daily Mail, the Court reiterated “that state action

to punish the publication of truthful information seldom can

satisfy constitutional standards.”          In that case, newspapers

published articles containing the name of a juvenile offender

accused of killing a classmate.         Daily Mail Pub. Co., 443 U.S.

at 99.    The newspapers sent personnel to the scene and, in the

process, obtained the name of the juvenile from “various

witnesses, the police, and an assistant prosecuting attorney.”

Id.   Articles were then published, some of which contained the

name of the juvenile offender.         Id. at 99—100.     A West Virginia

penal statute prohibited newspapers from publishing names of

juvenile offenders without prior approval by the juvenile court.

Id. at 98—99.     The Court held that when newspapers lawfully

obtain information, such as through reliance upon “routine

newspaper reporting techniques,” the state may not punish the

publication of that information unless in furtherance of a

substantial interest not present in that case.            Id. at 103—04.


	                                     19
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
                           In Florida Star v. B.J.F., the newspaper published the

name of an alleged sexual assault victim copied from a police

report made available by the police department to the press.

491 U.S. 524, 527—28 (1989).                                  A Florida statute made it unlawful

to publish the names of victims of sexual assault.                                  Id. at 526.

The sexual assault victim commenced a civil suit against the

newspaper that published her name and was subsequently awarded

damages.                   Id. at 528—29.                  The Supreme Court reversed, reasoning

as follows: the newspaper lawfully obtained and published

truthful information; it is questionable whether the

governmental interests14 advanced in the case were served by the

statute prohibiting the publication of the names of sexual

assault victims; the state statute proscribing the publication

of the names of sexual assault victims was not narrowly tailored

to serve the proffered governmental interests; and if the media

were allowed to be punished by the state statute under the facts

of the case, self-censorship and press timidity would ensue.

Id. at 538—41.

                           The question of whether the First Amendment affords

any degree of protection to one’s publication of information

																																																								
	     14
            The following governmental interests were considered in Florida
Star: “the physical safety of such victims, who may be targeted for
retaliation if their names become known to their assailants; and the goal of
encouraging victims of such crimes to report these offenses without fear of
exposure.” Florida Star, 491 U.S. at 537.

		



	                                                               20
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
illegally intercepted by someone else was answered by the

Supreme Court in Bartnicki v. Vopper, 532 U.S. 514 (2001).             In

that case, an unknown party intercepted and recorded a phone

conversation between two high-ranking officials of a union that

represented teachers in collective-bargaining negotiations with

a Pennsylvania school board.      Bartnicki, 532 U.S. at 518.        The

phone conversation was then delivered to a local radio

commentator, who proceeded to play the recording on his public

affairs talk show.    Id. at 519.     The union officials thereafter

sued, under both Pennsylvania and federal wiretapping laws, the

radio commentator and other members of the media that published

the contents of the intercepted phone conversation.           Id. at 520.

The Court held that the governmental “interest in removing an

incentive for parties to intercept private conversations, and .

. . the interest in minimizing the harm to persons whose

conversations have been illegally intercepted,” fell short of

justifying the restrictions on speech effectuated by the

punishment of a person who publishes truthful information of

public interest that was initially obtained by another through

illegal means.    Id. at 529—35.

          It bears repeating here that the UPCPI statutes

prohibit the intentional or knowing possession, without

authorization, of “any confidential personal information of

another in any form, including but not limited to mail, physical


	                                   21
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
documents, identification cards, or information stored in

digital form.”    HRS § 708-839.55(1).      Although one can argue, as

Pacquing does, that the UPCPI statutes would criminalize a press

member’s possession of confidential personal information that

the Hawai#i and U.S. Constitutions protect, we do not interpret

the UPCPI statutes to sweep that far.

          As noted, in order to “accord a constitutional

interpretation of a provision of broad or apparent unrestricted

scope, courts will strive to focus the scope of the provision to

a narrow and more restricted construction.”          State v. Taylor, 49

Haw. 624, 634—35, 425 P.2d 1014, 1021 (1967) (quoting Territory

v. Wong, 40 Haw. 257, 259—60 (Haw. Terr. 1953)).           One of the

elements of the UPCPI offense is that the possession must be

“without authorization.”      HRS § 708-839.55(a).      “Authorization”

is not defined by Chapter 708 of the HRS, but “this court may

resort to legal or other well accepted dictionaries as one way

to determine the ordinary meaning of certain terms not

statutorily defined.”     State v. Guyton, 135 Hawai#i 372, 378, 351

P.3d 1138, 1144 (2015) (quoting State v. Pali, 129 Hawai#i 363,

370, 300 P.3d 1022, 1029 (2013)).

          Black’s Law Dictionary defines “authorization” as

“[o]fficial permission to do something; sanction or warrant.”




	                                   22
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
Authorization, Black’s Law Dictionary (10th ed. 2014).15                                  The

meaning of “authorize” provided by Black’s is “[t]o give legal

authority; to empower.”16                                  Hence, “without authorization” in HRS

§ 708-839.55(a) means without legal authority, official

permission, or sanction.                                   The plain meaning of “authorization”

does not require that the authorization be issued by the person

to whom the confidential personal information relates or by

someone who has control over the confidential personal

information.17

                           Because a member of the press who lawfully obtains,

possesses, and thereafter publishes truthful information may not

be punished for doing so under U.S. Supreme Court precedents, it

																																																								
	     15
            Oxford Dictionaries defines “authorization” as “[t]he action or
fact of authorizing or being authorized.” Authorization,
http://www.oxforddictionaries.com/us/definition/american_english/authorizatio
n (last visited Nov. 7, 2016).

            Merriam-Webster defines “authorization” as “the act of
authorizing.” Authorization, http://www.merriam-
webster.com/dictionary/authorization (last visited Nov. 7, 2016).
             16
            Oxford Dictionaries’ definition of “authorize” is to “[g]ive
official permission for or approval to (an undertaking or agent).”
Authorize, http://www.oxforddictionaries.com/us/definition/
american_english/authorize#authorize__2 (last visited Nov. 7, 2016).

            Merriam-Webster’s definition of “authorize” is “to give power or
permission to (someone or something)” or “to give legal or official approval
to or for (something).” Authorize, http://www.merriam-
webster.com/dictionary/authorizing (last visited Nov. 7, 2016).
             17
            If the legislature intended otherwise, it could have restricted
the source of “authorization” to the “owner” of confidential personal
information. For example, the legislature’s definition of “unauthorized
control over property” clearly states that it “means control over property of
another which is not authorized by the owner.” HRS § 708-800 (Supp. 2006)
(emphasis added).	
		



	                                                               23
        ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
follows that the possession by the press of “confidential

personal information” is constitutionally sanctioned.                              Hence, in

cases where the press obtains “confidential personal

information” from a third party, see Landmark Commc’ns, 435 U.S.

829--even if that third party itself obtained the information

illegally, see Bartnicki, 532 U.S. 514--or through routine

newspaper reporting techniques, see Daily Mail Pub. Co., 443

U.S. at 103—04; Florida Star, 491 U.S. 524, the possession of

the confidential personal information is with authorization and

falls beyond the reach of the UPCPI statutes.18

                    This interpretation of “without authorization” is

amply supported by the legislative history of the UPCPI

statutes.            The ultimate purpose underlying the enactment of the

UPCPI statutes was “to deter identity theft” in the long-run and

“to ‘fill a loophole’ and increase criminal penalties for

conduct that would otherwise constitute a misdemeanor” in the

short run.             State v. Pacquing, 129 Hawai#i 172, 182, 297 P.3d

188, 198 (2013) (quoting S. Stand Comm. Rep. No. 2508, in 2006

Senate Journal, at 1248—49).                               These purposes are not served by
																																																								
	     18
            There are other instances in which possession of confidential
personal information is legally authorized, officially permitted, or
sanctioned such that the conduct would be beyond the reach of the UPCPI
statutes. For example, when government employees and administrative agencies
possess a person’s social security number in the course of conducting
official government businesses, or when a Hawai#i Department of Motor Vehicle
(DMV) employee comes into possession of another person’s driver’s license
number, there is little doubt that the employees’ or agencies’ possession is
legally authorized and officially permitted.	
	



	                                                           24
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
punishing the press for conduct deemed to be constitutionally

protected by the Supreme Court, nor does the legislative history

indicate any intent to criminalize such conduct by the press.

           Interpreting the UPCPI statutes to exclude from their

scope constitutionally protected speech rights of the press is

consistent with this court’s approach to statutory

interpretation illustrated in State v. Manzo, 58 Haw. 440, 573

P.2d 945 (1977).    In that case, the defendant was charged with

the offense of promoting pornography, and he challenged the

constitutionality of the statute, arguing, as relevant here,

that the statute violated his speech rights under the First

Amendment to the U.S. Constitution and the corresponding

provision of the Hawai#i Constitution.        Id. at 441, 443, 573 P.2d

at 947, 948.   This court held that the Hawai#i Constitution

excludes obscenity from protected speech, and it construed the

statute’s definition of what is pornographic as incorporating

“those limitations . . . [that] the Supreme Court has prescribed

as requisite under the First Amendment.”         Id. at 444, 573 P.2d

at 949.   Thus, this court concluded that the statute

criminalizing the promotion of pornography was not

unconstitutionally overbroad.       Id. at 454, 573 P.2d at 954.

           An interpretation of “without authorization” that

would exclude from the application of the UPCPI statutes members

of the press whose possession and publication of information is


	                                   25
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
constitutionally protected coincides with the approach taken in

Manzo.                As in Manzo, this interpretation merely will conform the

UPCPI statutes to the limitations set by this court and the

Supreme Court to the manner in which the State may regulate

protected speech.                                   Accordingly, the UPCPI statutes are not

facially and unconstitutionally overbroad.

                                                           C. Vagueness

	            	             In his cross-appeal, Pacquing asserts that the circuit

court erred in concluding that the UPCPI statutes are not

unconstitutionally vague.19                                  Pacquing contends that the plain

language of the UPCPI statutes “lack precision, do not provide

any standard for a citizen to determine what specific

information he or she is forbidden to possess, and are subject

to ad hoc, inconsistent, and arbitrary enforcement by law

enforcement, prosecutors, juries, and the courts.”                                  Thus,

Pacquing concludes that the UPCPI statutes are
																																																								
      19
            At the outset, the State contends that this court lacks subject-
matter jurisdiction over Pacquing’s cross-appeal because, under the facts of
this case, there is no statute that would permit Pacquing to commence his
cross-appeal. Pacquing responds that he is permitted to file a cross-appeal
pursuant to HRS § 641-11 (Supp. 2013) and this court’s supervisory powers
under HRS § 602-4 (1993). We need not resolve this matter. As Pacquing also
points out, “we have consistently held that where the decision below is
correct it must be affirmed by the appellate court even though the lower
tribunal gave the wrong reason for its action.” State v. Taniguchi, 72 Haw.
235, 239, 815 P.2d 24, 26 (1991). In this case, the Order Invalidating the
UPCPI Statutes is based on the circuit court’s holding that the statutes are
overbroad, but the order also rejected Pacquing’s argument that the statutes
are unconstitutionally vague. Because we do not find the statutes to be
overbroad, we must consider whether the circuit court’s Order Invalidating
the UPCPI Statutes may be affirmed on the basis that the UPCPI statutes are
vague, even assuming there were no statutory authority for Pacquing’s cross
appeal.



	                                                               26
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
unconstitutionally vague under both the federal and state

constitutions.	

            1. HRS § 708-800 Is Not Sufficiently Definite

            A penal statute is void for vagueness “if it does not

define a criminal offense ‘with sufficient definiteness [so]

that ordinary people can understand what conduct is prohibited

and in a manner that does not encourage arbitrary and

discriminatory enforcement.’”       State v. Alangcas, 134 Hawai#i

515, 530, 345 P.3d 181, 196 (2015) (quoting State v. Beltran,

116 Hawai#i 146, 151, 172 P.3d 458, 463 (2007)).          Criminal

statutes are subject to a stricter vagueness analysis than civil

statutes, and criminal statutes that reach fundamental rights

and conduct protected by the constitutions of this State and the

United States, such as the rights guaranteed by the First

Amendment to the U.S. Constitution and article I, section 4 of

the Hawai#i Constitution, are subject to an even stricter

standard.    Id.   Thus, HRS § 708-839.55, as a criminal statute,

is subject to a stricter vagueness analysis than that used in

evaluating civil statutes.       Id.    The analytical framework

underlying a void-for-vagueness challenge has been summarized by

this court as follows:

            the challenged statute is analyzed to determine if it (1)
            is internally inconsistent and incomprehensible to a person
            of ordinary intelligence, or (2) invites delegation of
            basic policy matters to police for resolution on an ad hoc
            and subjective basis. Beltran, 116 Hawai#i at 153, 172 P.3d



	                                      27
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
                           at 465. If the statute is determined to be vague, the
                           challenger is then required to demonstrate that “the
                           statute is vague as applied to his or her specific conduct”
                           or demonstrate that the statute burdens a significant
                           constitutional right such as a first amendment right.

Id. at 532, 345 P.3d at 198.

                           Pacquing contends that “[t]he definition [of

confidential personal information] in HRS § 708-800 is so broad

and non-specific as to be effectively unintelligible to ordinary

citizens.”20                        To demonstrate this point, he relies on the fact

that the legislature excluded “mother’s maiden name” from the

illustrative list provided in HRS § 708-800 of what constitutes

information in which an individual has a significant privacy

interest.                     According to Pacquing, nothing in HRS § 708-800

states that “mother’s maiden name” is not confidential personal

information, and thus a reasonable person of ordinary

intelligence would not know that a “mother’s maiden name” is not

a “name, number, or code that is used, alone or in conjunction

with other information, to confirm the identity of a person.”

Pacquing also argues that the UPCPI statutes are vague because

																																																								
	     20
            As noted, HRS § 708-800 defines “confidential personal
information” as

                           information in which an individual has a significant
                           privacy interest, including but not limited to a driver’s
                           license number, a social security number, an identifying
                           number of a depository account, a bank account number, a
                           password or other information that is used for accessing
                           information, or any other name, number, or code that is
                           used, alone or in conjunction with other information, to
                           confirm the identity of a person.

HRS § 708-800 (Supp. 2006).



	                                                          28
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
there is no indication in HRS § 708-800 as to whether the

meaning of “significant” in HRS § 708-800’s definition of

“confidential personal information” should be determined by

using a subjective or objective standard.         Additionally,

Pacquing asserts that the UPCPI statutes are vague because the

word “significant” in HRS § 708-800 can be applied subjectively

by law enforcement and understood differently by those to whom

the law applies.    These arguments will be discussed in relation

to each other.

            It has often been stated that due process “requires a

statute to be sufficiently clear so as not to cause persons ‘of

common intelligence . . . necessarily [to] guess at its meaning

and [to] differ as to its application[.]’”         United States v.

Wunsch, 84 F.3d 1110, 1119 (9th Cir. 1996) (quoting Connally v.

Gen. Constr. Co., 269 U.S. 385, 391 (1926)).          The illustrative

list in HRS § 708-800 provides that information in which an

individual has a significant privacy interest includes “other

information that is used for accessing information” or “any

other name, number, or code that is used, alone or in

conjunction with other information, to confirm the identity of a

person.”    It is apparent that these clauses are so malleable in

meaning that they do not “provide fixed standards for adjudging

guilt.”    State v. Kameenui, 69 Haw. 620, 622, 753 P.2d 1250,

1251 (1988).   Consequently, they do not give individuals “of


	                                   29
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
ordinary intelligence a reasonable opportunity to know what

conduct is prohibited so that [they] may choose between lawful

and unlawful conduct.”                                     State v. Lee, 75 Haw. 80, 92, 856 P.2d

1246, 1254 (1993).

                              For example, when a person sets up a secure online

account, often she is asked to create a password and choose

security questions and corresponding answers so that if she

forgets her password, she may recover it by providing one or

more of those answers.                                     Any information--even the most random

aggregation of letters or numbers such as the most commonly used

“123456”21--could be a “password” used by a person and therefore

constitute “confidential personal information.”                                    If a person

chooses the name of her first pet, the name of the city in which

she was born, or the name of the street where she grew up as the

security questions, the answers to these questions would be

considered confidential personal information based upon HRS §

708-800’s plain language: “other information that is used for

accessing information” or “name[s] . . . used . . . to confirm

the identity of a person.”                                    HRS § 708-800.   One’s zip code may

also qualify as “confidential personal information” because that

information is routinely required by the payment device for fuel

																																																								
             21
            See David Goldman, 123456 is the most common password in a
massive Twitter heist, CNNtech (June 9, 2016, 9:14 AM),
http://money.cnn.com/2016/06/09/technology/twitter-password-common-heist/.




	                                                                 30
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
dispensers in gas stations to confirm the identity of a person

who is using a credit card to pay for gas.                             In that instance,

the person’s zip code is a “number[] or code that is used . . .

to confirm the identity of a person” or, alternatively, “other

information that is used for accessing information.”                              HRS § 708-

800.22

                           It may well be the case that the legislature did not

intend for the name of a pet, the name of a city, the name of a

street, or a zip code to qualify as “other information that is

used for accessing information” or as a “name, number, or code

that is used, alone or in conjunction with other information, to

confirm the identity of a person.”                              HRS § 708-800.   However, the

way HRS § 708-800 is drawn does not readily allow for the

preclusion of the name of a pet, city, street or zip code from

the terms of the statute, and thus one is compelled to guess as

to the actual scope and meaning of HRS § 708-800--a further


																																																								
             22
            In this opinion, although the discussion focuses on the manner in
which items of information are used by their respective owners to determine
what qualifies as “confidential personal information,” we note that the
clauses “other information that is used for accessing information” and “any
other name, number, or code that is used, alone or in conjunction with other
information, to confirm the identity of a person” do not require the user of
the information to be the person who owns or controls the information. Under
the facts of this case, for example, if the complainant’s spouse was using
the complainant’s name, address, or date of birth in order to access
information or as an identity verifier at the time of Pacquing’s possession,
then those items of information would qualify as “confidential personal
information” with respect to the complainant’s spouse. This further
illustrates the virtual impossibility for an individual to reasonably know
whether or not possession of certain information is proscribed by the UPCPI
statutes.



	                                                          31
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
indication that the statute is vague.        Connally, 269 U.S. at

391; Wunsch, 84 F.3d at 1119.

          Hence, Pacquing’s assertion that the word

“significant” in HRS § 708-800 is ambiguous because it is

susceptible of subjective application is correct.           Based on the

above analysis, the word “significant,” in quantifying “privacy

interest,” inevitably takes its meaning from the circumstances

of the owner of the information.         The same piece of information

may be considered significant for one person but not for a

person under a different set of circumstances.          Thus, the

standard for determining whether an item of information is one

in which an individual has a significant privacy interest

appears to be subjective or, more precisely characterized,

personal; that is, any information in which an individual

personally has a significant privacy interest constitutes

“confidential personal information.”        These concepts are more

clearly illustrated by going back to the example where a person

chooses a password to an online account and the corresponding

security question, “What is the name of your first pet?”            In

that instance, any information chosen as a password would be

considered “information in which an individual has a significant

privacy interest.”    HRS § 708-800.      In addition, the person

would have a significant privacy interest in the name of her

first pet because she has used it as a way to verify her


	                                   32
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
identity in the event that she forgets her online password.

However, the same is not true for a person who does not use the

name of her first pet as an identity verifier; the name of that

person’s first pet would therefore not be included in HRS § 708-

800’s definition of “confidential personal information.”

          In the same vein, a person who has been issued a

credit card would have a significant privacy interest in his zip

code if he uses it to confirm his identity whenever he pays for

gas with his credit card.      A person who is not a credit

cardholder, meanwhile, would not have the same significant

privacy interest in his zip code, which would therefore be

excluded from the definition of “confidential personal

information.”   Accordingly, what constitutes information in

which an individual has a significant privacy interest, under

HRS § 708-800, would depend on the circumstances of the owner of

that information and the manner in which the owner is using that

information.    HRS § 708-800, therefore, does not “inform[] the

actor as to how to avoid violating” the UPCPI statutes, Beltran,

116 Hawai#i at 154, 172 P.3d at 466, because under the definition

of “confidential personal information,” possession of the same

type of information could involve conduct, depending on the

circumstances of the owner of the information, that either does




	                                   33
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
or does not violate the UPCPI statutes.23                             Hence, the UPCPI

statutes “may trap the innocent by not providing fair warning,”

State v. Manzo, 58 Haw. 440, 454, 573 P.2d 945, 954 (1977), and

do not give an individual “of ordinary intelligence a reasonable

opportunity to know what conduct is prohibited so that he or she

may choose between lawful and unlawful conduct,” because the

standard for adjudging guilt under the statutes differs

depending on the circumstances of the owner of the information

and the manner in which the information is being used.                             Lee, 75

Haw. at 92, 856 P.2d at 1254.

                           In addition, the term “significant,” if not delimited,

permits “a standardless sweep [that] allows policemen,

prosecutors, and juries to pursue their personal predilections.”

Kolender v. Lawson, 461 U.S. 352, 358 (1983) (quoting Smith v.

Goguen, 415 U.S. 566, 575 (1974)).                              “Significant” is not defined

by chapter 708 of the HRS, but, as discussed supra, this court

may employ legal or other well-accepted dictionaries in

construing the plain language of terms that are not statutorily

defined.                   State v. Guyton, 135 Hawai#i 372, 378, 351 P.3d 1138,


																																																								
	     23
            As a related matter, there will be situations where a person may
or may not have violated the UPCPI statutes depending on the timing of the
possession of the information, which further complicates any attempt at
complying with the UPCPI statutes. For example, once a person changes her
security question and ceases using her pet’s name to access information or to
confirm her identity, the pet’s name no longer constitutes “confidential
personal information” under HRS § 708-800, and one’s possession of the other
person’s pet’s name would not constitute a UPCPI violation.



	                                                          34
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
1144 (2015).    Black’s Law Dictionary defines “significant” as

“[o]f special importance; momentous, as distinguished from

insignificant.”     Significant, Black’s Law Dictionary (10th ed.

2014).     Similarly, Merriam-Webster defines “significant” as

“large enough to be noticed or have an effect,” “very

important,” or “having a special or hidden meaning.”24            Taken in

the context of the whole phrase “significant privacy interest,”

the word “significant” in HRS § 708-800 means “of special

importance” or “very important.”

             Without guideposts, different individuals would tend

to apply the meaning of “significant” in various ways, since

what is “of special importance” to one person may be of minimal

value to another.     Cf. Beltran, 116 Hawai#i at 154, 172 P.3d at

466 (reasoning that “the term ‘reasonably appears’ is

susceptible of subjective application among persons enforcing

the regulation and those who must abide by it”).            For instance,

a police officer’s understanding and application of the

“significant” standard would inevitably be informed by personal

perspective and experience, which would vary from officer to

officer.    Hence, when a police officer is confronted by a

suspect who possesses, without authorization, information that

is not enumerated in HRS § 708-800’s list of confidential
																																																								
      24
             Significant, Merriam-Webster, http://www.merriam-
webster.com/dictionary/significant (last visited Nov. 7, 2016).




	                                    35
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
personal information, “the statute vests virtually complete

discretion in the hands of the police [officer] to determine

whether the suspect” has contravened the UPCPI statutes on the

basis that there is a significant privacy interest in the

information possessed by the suspect.        Kolender, 461 U.S. at 358.

The UPCPI statutes therefore invite “delegation of basic policy

matters to police for resolution on an ad hoc and subjective

basis,” Alangcas, 134 Hawai#i at 532, 345 P.3d at 198 (quoting

Beltran, 116 Hawai#i at 153, 172 P.3d at 465), and “confers on

police a virtually unrestrained power to arrest and charge

persons with a violation,” Kolender, 461 U.S. at 360—61 (quoting

Lewis v. City of New Orleans, 415 U.S. 130, 135 (1974) (Powell,

J., concurring)).    Such a result cannot be said to be in keeping

with the fundamental tenets of “fair play” and the “first

essential of due process.”      Connally, 269 U.S. at 391; accord

Johnson v. United States, 135 S. Ct. 2551, 2556—57 (2015).

Courts do not expect legislative bodies to draft laws with

mathematical precision and painstaking specificity.           See Human

Life of Wash. Inc. v. Brumsickle, 624 F.3d 990, 1019 (9th Cir.

2010); 82 C.J.S. Statutes § 86, Westlaw (database updated Sept.

2016).    However, the “significant” standard under HRS § 708-800

“fails to provide . . . minimal guidelines” for those subject to

it and those who are tasked to enforce it.         Kolender, 461 U.S.

at 358.


	                                   36
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
             The legislature’s exclusion of “mother’s maiden name”

from the definition of “confidential personal information”

exacerbates the uncertainty in scope and meaning of HRS § 708-

800.    S. Stand. Comm. Rep. No. 2508, in 2006 Senate Journal, at

1249.     Looking at the plain language of HRS § 708-800, “mother’s

maiden name” could qualify as a “name . . . that is used, alone

or in conjunction with other information, to confirm the

identity of a person.”        One would have to review the legislative

history of the UPCPI statutes--something that ordinary citizens

do not typically do--in order to discover that “mother’s maiden

name” has been excluded by the legislature from what constitutes

confidential personal information.           Hence, a person may

reasonably consider “mother’s maiden name” as confidential

personal information under HRS § 708-800 although in actuality

it is not.      Similarly, HRS § 708-800 does not provide any

indicia as to whether any other types of information are

excluded from its definition, which further aggravates the

statute’s tendency to confuse.

             In conclusion, given the uncertainty in meaning and

scope of HRS § 708-800 and the indefinite and varying standards

it provides for adjudging guilt, the UPCPI statutes are

inordinately vague.        Kameenui, 69 Haw. at 622, 753 P.2d at 1251;

Lee, 75 Haw. at 92, 856 P.2d at 1254; Manzo, 58 Haw. at 454, 573

P.2d at 954.


	                                      37
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
    2.       The UPCPI Statutes Are Vague In Part As Applied to Pacquing
	
                           As applied to Pacquing’s conduct in this case--

possessing the last four digits of the complainant’s social

security number and the complainant’s name, date of birth,

address, and driver’s license number25--the UPCPI statutes are

vague in part.                              HRS § 708-800’s definition of “confidential

personal information” expressly includes as examples “a driver’s

license number[] [and] a social security number.”                             Hence, as to

those items of information, the UPCPI statutes are not vague as

applied.

                           On the other hand, the complainant’s name may or may

not qualify as “information that is used for accessing

information” or as a “name . . . that is used, alone or in

conjunction with other information, to confirm the identity of a

person.”                   Thus, the complainant’s name may be deemed to be

“confidential personal information” depending on how it was

being used at the time of Pacquing’s possession.                             Similarly, the

complainant’s address may or may not be “information that is

used for accessing information,” HRS § 708-800, depending on

whether the complainant was employing his address as an identity


																																																								
             25
            The complaint did not specify whether Pacquing is being
prosecuted for his intentional or knowing possession, without authorization,
of the complainant’s social security number, name, address, date of birth, or
driver’s license number; or of possession of one or a combination of these
items. It will be assumed that Pacquing is being prosecuted for possessing
all the foregoing information.



	                                                          38
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
verifier in any transaction or to access certain information,

such as banking information.      Hence, the complainant’s address

may or may not be “includ[ed]” as “information in which [the

complainant] has a significant privacy interest” depending on

the circumstances of the complainant and the manner in which the

complainant was using the information at the time of Pacquing’s

possession.

           The same is true for the complainant’s date of birth;

contingent on how the complainant was using that information, it

may or may not be “information that is used for accessing

information, or [a] . . . number[] or code that is used, alone

or in conjunction with other information, to confirm the

identity of a person.”     HRS § 708-800.      If, for example, the

complainant was using his date of birth to verify his identity

for certain transactions or to access certain information, then

his date of birth would be “includ[ed]” as “information in which

[the complainant] has a significant privacy interest.”            HRS §

708-800.   These are exactly the situations, previously

discussed, that make HRS § 708-800 unconstitutionally vague:

Pacquing may or may not have committed the UPCPI offense

depending on the circumstances and the manner in which the

complainant’s information was being used at the time of

Pacquing’s possession.     Therefore, as to Pacquing’s possession




	                                   39
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
of the complainant’s name, address, and date of birth, the UPCPI

statutes are unconstitutionally vague as applied.

    3. The Portions of the UPCPI Statutes that Produce Vagueness
                     Should Therefore Be Excised
	
	     	     Since the UPCPI statutes are ambiguous, inquiry shifts

to whether the portions that make the statutes vague may be

excised in order to preserve the constitutionality of the

statutes.       Where portions of a statute are unconstitutional and

the remainder is not,	

            [t]he ordinary rule . . . is that “where the provisions are
            so interdependent that one may not operate without the
            other, or so related in substance and object that it is
            impossible to suppose that the legislature would have
            passed the one without the other, the whole must fall; but
            if, when the unconstitutional portion is stricken out, that
            which remains is complete in itself and capable of being
            executed in accordance with the apparent legislative
            intent, it must be sustained.” 	
            	
Hawaiian Trust Co. v. Smith, 31 Haw. 196, 202 (1929) (quoting 26

A. & E. Ency. L. 570); see also State v. Alangcas, 134 Hawai#i

515, 535 n.30, 345 P.3d 181, 201 n.30 (2015) (noting “that an

offending portion of a statute may be severable such that the

remaining portion of the law is constitutional”).	

            The judicial power to excise unconstitutional parts of

a statute is permitted only if the unconstitutional parts are

severable from the constitutional parts of the statute.

Hawaiian Trust Co., 31 Haw. at 202         (reasoning that in order to

strike a statute’s unconstitutional portions, “the two parts

must be capable of separation, so that each can be read by



	                                    40
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
itself”); see also Nelson v. Miwa, 56 Haw. 601, 611, 546 P.2d

1005, 1013 (1976) (“Where part of a statute is unconstitutional

and is inseparable from the remainder, the whole statute is

invalid.”).    As succinctly stated by the Hawaiian Trust court,

“if the parts are severable and if the part which remains can be

enforced when standing by itself, and still carry out the intent

of the legislature, it can be upheld as constitutional.”            31

Haw. at 202.

          Severability of portions of the HRS is generally

authorized by HRS § 1-23 (2009): “If any provision of the Hawaii

Revised Statutes, or the application thereof to any person or

circumstances, is held invalid, the remainder of the Hawaii

Revised Statutes, or the application of the provision to other

persons or circumstances, shall not be affected thereby.”            As

discussed supra, what makes the UPCPI statutes vague is the fact

that “confidential personal information” could include any

information conditioned only on the individualized circumstances

of the owner of the information and the manner in which the

information is being used.      Specifically, the phrases “a

password or other information that is used for accessing

information” and “any other name, number, or code that is used,

alone or in conjunction with other information, to confirm the

identity of a person” impart an unbounded meaning to

“confidential personal information” because any information


	                                   41
           ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
could qualify under either or both of the foregoing provisions--

and therefore be considered as information in which an

individual has a “significant privacy interest”--depending on

the manner in which an item of information is being used.                   These

clauses, as stated, also render the meaning of the phrase

“significant privacy interest” susceptible of varying

interpretations and inconsistent application.26

                           To eliminate the unconstitutional aspects of the UPCPI

statutes, portions of the HRS § 708-800 definition of

“confidential personal information” must be excised:

“Confidential personal information” means “information in which

an individual has a significant privacy interest, including but

not limited to a driver’s license number, a social security

number, an identifying number of a depository account, [or] a

bank account number, a password or other information that is

used for accessing information, or any other name, number, or

code that is used, alone or in conjunction with other

information, to confirm the identity of a person.”



																																																								
	     26
         	  We intimate no opinion as to the constitutionality of other
statutes, e.g., HRS § 92F-14(b), that contain the phrase “significant privacy
interest,” especially since the vagueness analysis differs depending on the
type of statute involved. See Gardens at W. Maui Vacation Club v. Cty. of
Maui, 90 Hawai#i 334, 343, 978 P.2d 772, 781 (1999) (“When a statute is not
concerned with criminal conduct or first amendment considerations, the court
must be fairly lenient in evaluating a claim of vagueness.” (quoting Doe v.
Staples, 706 F.2d 985, 988 (6th Cir. 1983))).	
	



	                                                          42
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
          By deleting from HRS § 708-800 the phrase “a password

or other information that is used for accessing information, or

any other name, number, or code that is used, alone or in

conjunction with other information, to confirm the identity of a

person,” the meaning of “significant privacy interest” and

“confidential personal information” would cease to be dependent

on the circumstances of the owner of the information and the

manner in which the information is being used.          After the

deletion of the unconstitutional portions of HRS § 708-800’s

definition of “confidential personal information,” its meaning

would be circumscribed to the enumerated classes of information

preceded by “including” and information similar to those already

enumerated.   See State v. Guyton, 135 Hawai#i 372, 379 n.14, 351

P.3d 1138, 1145 n.14 (2015) (noting that word “including”

“merely specifies a particular thing already included within the

general words theretofore used” (quoting Hawaiian Ass’n of

Seventh–Day Adventists v. Wong, 130 Hawai#i 36, 46, 305 P.3d 452,

462 (2013))); In re Waikoloa Sanitary Sewer Co., 109 Hawai#i 263,

274, 125 P.3d 484, 495 (2005) (stating that “including”

signifies “an illustrative application of the general principle”

(quoting Fed. Land Bank of St. Paul v. Bismarck Lumber Co., 314

U.S. 95, 99–100 (1941))); Lealaimatafao v. Woodward-Clyde

Consultants, 75 Haw. 544, 556, 867 P.2d 220, 226 (1994) (stating




	                                   43
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
that the list following the term “including” was intended “to be

exemplary of the type of claims which may be brought for the

loss of love and affection” pursuant to HRS § 663-3).            This

means that a non-enumerated item of “information in which an

individual has a significant privacy interest” would qualify as

“confidential personal information” only if that non-enumerated

item is similar in nature and character to those already

enumerated in HRS § 708-800.

          By tethering the meaning of “significant privacy

interest” to the statutorily enumerated list and other

information that are similar in nature and character to those

already enumerated, the likelihood that the phrase “significant

privacy interest” would be applied inconsistently by law

enforcement and understood differently by those to which the

UPCPI statutes apply would also be rectified.          This is because,

after the deletion of the unconstitutional portions of HRS §

708-800, the outer limits of what would qualify as “confidential

personal information” would necessarily be informed and

circumscribed by the illustrative classes of information that

are enumerated after the word “including.”

          The portion of HRS § 708-800 that remains “is

intelligible, complete and capable of execution.”           Damon v.

Tsutsui, 31 Haw. 678, 697-98 (1930) (quoting Territory v. Hoy

Chong, 21 Haw. 39, 43 (1912)).       Further, severing the vague


	                                   44
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
portions is consistent with our law because the components of

the definition of “confidential personal information” do not

“depend[] on each other, operat[e] together for the same

purpose, or [are] otherwise so connected together in meaning

that it cannot be presumed the legislature would [not] have

passed” the remaining portion of the definition without the

excised portions.    In re Atcherley, 19 Haw. 535, 542 (1909).

Indeed, the individual components of the definition are

sequenced in the disjunctive, supporting the conclusion that

each one is sufficiently independent of the others.

          Importantly, the remaining portion still carries out

the intent of the legislature.       It is clear that the legislature

enacted the UPCPI statutes to address and deter identity theft

by targeting and criminalizing conduct that precedes identity

theft--the possession of confidential personal information.

Conf. Comm. Rep. No. 111, in 2006 House Journal, at 1822, 2006

Senate Journal, at 957; see Pacquing, 129 Hawai#i at 182, 297

P.3d at 198.   The portion of HRS § 708-800’s definition of

“confidential personal information” that remains after the vague

portions are excised still effectuates the intent of the

legislature to target and deter conduct that precedes identity

theft because intentional or knowing possession, without

authorization, of a driver’s license number, a social security

number, an identifying number of a depository account, a bank


	                                   45
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
account number, or other information similar in nature and

character to those statutorily enumerated would still be a

criminal offense.    The legislative history of the UPCPI statutes

yields the conclusion that “the legislature [would] have

preferred what is left of its statute to no statute at all.”

Ayotte v. Planned Parenthood of N. New England, 546 U.S. 320,

330 (2006).   This is especially true because of the

legislature’s concern that law enforcement did not possess

adequate legal tools to “curb the rise in identity theft-related

crimes.”   Conf. Comm. Rep. No. 111, in 2006 House Journal, at

1822, 2006 Senate Journal, at 957.        Hence, it is reasonable to

infer that the legislature would prefer a clearly demarcated

(albeit narrower) statute that law enforcement could use to

deter identity theft and precursors to identity theft over a

situation where an enforcement “loophole” is reopened, thereby

impairing the legislature’s intent to curb identity theft and

precursors to identity theft.       S. Stand. Comm. Rep. No. 2508, in

2006 Senate Journal, at 1249.	

                              V. CONCLUSION

           For the above reasons, we hold that (1) the complaint

is legally insufficient because it is not readily comprehensible

to persons of common understanding, thus violating article I,

section 14 of the Hawai#i Constitution and the Sixth Amendment to




	                                   46
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
	
the United States Constitution; (2) the UPCPI statutes are not

facially overbroad because they do not criminalize the exercise

of free speech protected under article I, section 4 of the

Hawai#i Constitution and the First Amendment to the United States

Constitution; (3) the UPCPI statutes are partially vague as

applied to Pacquing; and (4) the unconstitutional parts of the

UPCPI statutes shall be severed from the constitutional

portions.

            Accordingly, the circuit court’s (1) Order Dismissing

Complaint is affirmed insofar as it found the complaint to be

legally insufficient; (2) the Order Invalidating the UPCPI

Statutes is vacated in accordance with this opinion; (3) the

order denying reconsideration of the Order Dismissing Complaint

is affirmed; and (4) the order denying reconsideration of the

Order Invalidating the UPCPI Statutes is vacated in accordance

with this opinion.

Craig W. Jerome                          /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama
Brian R. Vincent
For respondent                           /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack

                                         /s/ Rhonda A. Nishimura




	                                   47